DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 2-3, 5-8, 10, and 12-13 have been amended.  Claim 1 is cancelled.   Claims 2-14 are pending in the instant application. 

Priority
This application is a National Phase Application of International Application Serial No. PCT/JP2017/011655, filed March 23, 2017, which claims the benefit of and priority to Japan Patent Application No. 2016-058225, filed March 23, 2016.

Information Disclosure Statements
	Applicants’ Information Disclosure Statements, filed on 09/21/2018, 2/26/2018, and 04/10/2019, have been considered.  Please refer to Applicant’s copies of the PTO-1449 submitted herewith.

Response to Amendment
The Amendment by Applicants’ representative Mr. Marc S. Weiner on 03/10/2021 has been entered.   

Status of the Claims
Claims 2-14 are under examination on the merits.

	Pending claims 2-4 are searched and examined. The claims as being amended are found allowable.      


Reasons for Allowance
	Applicants’ claim 2 is drawn to a stationary phase for chromatography, the stationary phase comprising a support supporting a polymer including a pyrrolidone skeleton or a piperidone skeleton and an imide skeleton in a repeating unit of a main chain which has a structure represented by a formula (III-1) 
    PNG
    media_image1.png
    333
    329
    media_image1.png
    Greyscale
or a formula (III-2) 
    PNG
    media_image2.png
    350
    321
    media_image2.png
    Greyscale
: wherein W' is a single bond or an alkylene group having 1 to 10 carbon atoms which may have a branched chain, X is an amide group, an ester group, an N-alkylamide group having 1 to 3 carbon atoms, an ether group, a sulfoxide group, a sulfone group, a sulfide group, an arylene group having 6 to 20 carbon atoms or a phosphoric acid ester group, Y is an alkylene group having 1 to 30 carbon atoms, and V is an ether group, an alkoxy group having 1 to 5 carbon atoms, or an alkyl group having 1 to 3 carbon atoms which is bonded to a support surface, p is 1 to 10, q is 10 to 1500, R is a group selected from hydrogen, an alkyl group having 1 to 6 carbon atoms, a cycloalkyl group having 3 to 12 carbon atoms, a phenyl group and a hydroxyphenyl group.
Applicants’ claim 7 is drawn to a method for separating a target substance, the 
Applicants’ claim 8 is drawn to a method for producing a stationary phase for chromatography according to claim 2, the method comprising a step of copolymerizing 1 -vinyl-2-pyrrolidone or 1 -vinyl-2-piperidone and a compound represented by a following formula (I) 
    PNG
    media_image3.png
    137
    167
    media_image3.png
    Greyscale
with a support to which a polymerizable functional group is bonded, wherein R is a group selected from hydrogen, an alkyl group having 1 to 6 carbon atoms, a cycloalkyl group having 3 to 12 carbon atoms, a phenyl group and a hydroxyphenyl group.
Applicants’ claim 12 is drawn to a method for producing a stationary phase for chromatography according to claim 2, the method comprising a step of obtaining a polymer by radically polymerizing 1-vinyl-2-pyrrolidone or 1-vinyl-2-piperidone and a compound represented by a formula (I) 
    PNG
    media_image3.png
    137
    167
    media_image3.png
    Greyscale
in the presence of a chain transfer agent having a terminal reactive silyl group; and a step of silane coupling the obtained polymer with a surface of a support wherein R is a group selected from hydrogen, an alkyl group having 1 to 6 carbon atoms, a cycloalkyl group having 3 to 12 carbon atoms, a phenyl group and a hydroxyphenyl group.

The closest prior art is US 2001/0014448 (“the '448 publication”).   Example 25 of the '448 publication discloses a treated glass slide which was treated by spraying/coating with a XV 
    PNG
    media_image4.png
    408
    518
    media_image4.png
    Greyscale
, see [0109-0110] and TABLE 13.   The compound XV was prepared through copolymerization, see Example 15 of [0092].   However, the compound XV is a different coating polymer from the polymer of the instantly claimed stationary phrase of the formula (III-1) and the formula (III-2), because the polymer compound XV does not contain the ethylene unit from polymerization of the vinyl unit attached directly to the silane support.  The '448 publication and other prior art do not teach and/or suggest the instantly claimed stationary phrase of the formula (III-1) and the formula (III-2) for chromatography.  Therefore, claims 1, 3-5, 7-19, 21, and 27 are allowed.
 
Conclusions
Claims 2-14 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731